Citation Nr: 0501837	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected postoperative L5-S1 herniated disc 
residuals with radiculopathy.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had duty service from August 1980 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran was improperly informed of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In September 
2002, he was provided information pertinent to service 
connection claims rather than that relevant to his claim for 
increase.  As such, revised VCAA notice must be sent to the 
veteran that is specifically targeted to providing notice and 
information regarding establishing entitlement to an 
increased rating for his low back disability as well as his 
and VA's respective responsibilities as to obtaining and 
furnishing evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Next, the Board finds that the RO must schedule another VA 
orthopedic examination to fully evaluate the severity of the 
service-connected low back disability.  The examiner must 
describe all symptoms and manifestations of the veteran's low 
back disability including accurate range of motion 
measurements.  

The examiner in this regard should identify any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected disability.  The examiner should 
be requested to provide an opinion as to the extent that low 
back pain limits the veteran's functional ability.  

The examiner should also be requested to determine whether, 
and to what extent, the low back exhibits weakened movement, 
excess fatigability, or incoordination.  

The Board notes that the veteran was given notice of the new 
rating criteria relevant to intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Diagnostic Code 5243 (2004).  

During the pendency of his appeal, the rating criteria for 
the spine in general, found at 38 C.F.R. § 4.71a, were 
amended effective on September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  The revised regulations for 
the evaluation of spine disabilities should be considered by 
the RO in the evaluation of the veteran's service-connected 
low back disability.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Of course, the veteran should be apprised of these 
new regulations.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  A letter regarding the relevant 
provisions of VCAA along with Quartuccio 
information must be sent to the veteran.  

2.  The RO must schedule a VA orthopedic 
examination to assess the severity of the 
veteran's low back disability.  The 
examiner must describe all symptoms and 
manifestations of the veteran's low back 
disability including accurate range of 
motion measurements.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

4.  The RO should furnish the veteran a 
copy of the revised rating criteria for 
disorders of the spine, effective 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all evidence of 
record as well as the revised schedular 
criteria for evaluating disabilities of 
the spine that became effective September 
26, 2003.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate review.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


